Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 1 of 30 PageID #: 7452




                      UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION



 PLANNED PARENTHOOD MINNESOTA,                      4:11-CV-04071-KES
 NORTH DAKOTA, SOUTH DAKOTA and
 CAROL E. BALL, M.D.;
 Plaintiffs,
                                              ORDER DENYING MOTION TO
                                            DISSOLVE WHAT REMAINS OF THE
        vs.                                  PRELIMINARY INJUNCTION AND
                                             DENYING AS MOOT MOTION TO
 KRISTI NOEM, Governor, JASON
                                                      EXPEDITE
 RAVNSBORG, Attorney General, KIM
 MALSAM-RYSDON, Secretary of Health,
 Department of Health, and JEFFREY A.
 MURRAY, M.D., President of Board of
 Medical and Osteopathic Examiners, in
 their Official Capacities;


 Defendants,


 ALPHA CENTER and BLACK HILLS
 CRISIS PREGNANCY CENTER, d/b/a
 Care Net Pregnancy Resource Center,


 Intervenor Defendants.


       Defendants, Kristi Noem, Governor, Jason Ravnsborg, Attorney General,

Kim Malsam-Rysdon, Secretary of Health, Department of Health, and Jeffrey A.

Murray, M.D., President of Board of Medical and Osteopathic Examiners, in

their Official Capacities (state defendants), and intervenors, Alpha Center and
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 2 of 30 PageID #: 7453




Black Hills Crisis Pregnancy Center (pregnancy help center [PHC] intervenors),

move to dissolve what remains of the preliminary injunction that the court

granted on June 30, 2011 (Docket 39) and dissolved in part on June 27, 2012

(Docket 84) and June 11, 2013 (Docket 129). Docket 204. The state defendants

and PHC intervenors also move to expedite resolution of their motion to

dissolve. Docket 300. Plaintiffs, Planned Parenthood Minnesota, North Dakota,

and South Dakota and Carol E. Ball, M.D. (Planned Parenthood), oppose both

motions. Dockets 310, 321.

I.    Whether Planned Parenthood Has Standing to Bring this Suit

      “Article III of the Constitution limits the ‘judicial power’ of the United

States to the resolution of ‘cases’ and ‘controversies.’ ” Valley Forge Christian

Coll. v. Ams. United for a Separation of Church & State, 454 U.S. 464, 471

(1982). A “case or controversy” requires “a definite and concrete controversy

involving adverse legal interests at every stage in the litigation.” Gray v. City of

Valley Park, 567 F.3d 976, 983 (8th Cir. 2009) (quoting McFarlin v. Newport

Special Sch. Dist., 980 F.2d 1208, 1210 (8th Cir. 1992)). For a case or

controversy to exist under Article III, and thus for a federal court to have

jurisdiction, the plaintiff must have standing to bring suit. Id. Article III

standing may be raised at any time during the litigation by either party or by

the court. Id.

      Whether a plaintiff has standing to bring a claim based on another’s legal

rights, rather than their own, is an issue of prudential standing and does not

implicate Article III. June Med. Servs. L.L.C. v. Russo, 140 S. Ct. 2103, 2117

                                          2
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 3 of 30 PageID #: 7454




(2020). Courts generally allow plaintiffs to “assert third-party rights in cases

where the ‘enforcement of the challenged restriction against the litigant would

result indirectly in the violation of third parties’ rights.’ ” Id. at 2118-19

(quoting Kowalski v. Tesmer, 543 U.S. 125, 130 (2004) (emphasis in the

original)). “[T]he relationship between the litigant and the third party may be

such that the former is fully, or very nearly, as effective a proponent of the right

as the latter.” Singleton v. Wulff, 428 U.S. 106, 115 (1976).

      The Supreme Court has “long permitted abortion providers to invoke the

rights of their actual or potential patients in challenges to abortion-related

regulations.” June Med. Servs., 140 S. Ct. at 2118 (citing Whole Woman’s

Health v. Hellerstedt, 136 S. Ct. 2292, 2314 (2016); Gonzales v. Carhart, 550

U.S. 124, 133 (2007); Ayotte v. Planned Parenthood of N. New Eng., 546 U.S.

320, 324 (2006); Stenberg v. Carhart, 530 U.S. 914, 922 (2000); Mazurek v.

Armstrong, 520 U.S. 968, 969-70 (1997) (per curiam); Planned Parenthood of

Se. Penn. v. Casey, 505 U.S. 833, 845 (1992) (majority opinion); Akron v. Akron

Cntr. for Reproductive Health, Inc., 462 U.S. 416, 440 n.30 (1983), overruled on

other grounds by Casey, 505 U.S. at 882; Planned Parenthood of Cent. Mo. v.

Danforth, 428 U.S. 52, 62 (1976); Doe v. Bolton, 410 U.S. 179, 188-89 (1973)).

This is because the abortion provider “is the party upon whom the challenged

statute imposes ‘legal duties and disabilities’ ” and is thus “ ‘the obvious

claimant’ and ‘the least awkward challenger’ ” to laws that affect abortion

access. Id. at 2119 (quoting Craig v. Boren, 429 U.S. 190, 196-97 (1976)).




                                          3
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 4 of 30 PageID #: 7455




      Here, PHC intervenors argue, first, that Planned Parenthood would not

suffer any “injury-in-fact” were the injunction to be dissolved, and that thus, it

lacks third party standing. Docket 205 at 39-40. But Planned Parenthood is

plainly an entity “upon whom the challenged statute imposes ‘legal duties and

disabilities,’ ” because the enjoined provisions of the South Dakota law place

requirements on Planned Parenthood’s physicians’ practice of medicine and on

the operation of clinics. June Med. Servs., 140 S.Ct. at 2119; see SDCL § 34-

23A-56(3). Further, failure to comply with the enjoined provisions would expose

Planned Parenthood and its physicians to the threat of civil liability. SDCL

§ 34-23A-60. Thus, as the Supreme Court has repeatedly held, Planned

Parenthood has standing to sue based on its own injury to enforce the

Constitutional rights of its patients.

      Second, PHC intervenors argue that Planned Parenthood is not an

“effective proponent of the right” at issue as would be pregnant women seeking

abortion or PHC intervenors themselves. Docket 205 at 40-42; Singleton, 428

U.S. at 115. They seem to claim that Planned Parenthood’s and pregnant

women’s interests are at odds because Planned Parenthood challenges a law

ostensibly aimed at protecting pregnant women. Docket 205 at 40. But the

June Medical Services plurality squarely addressed this issue and found that

the appearance of conflict is a “common feature of cases in which [the Court

has] found third-party standing.” 140 S. Ct. at 2119. Legislatures often enact

restrictions on medical care and treatment to protect patients, but medical

providers nonetheless continue to be the parties best positioned to challenge


                                         4
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 5 of 30 PageID #: 7456




those laws. See id. at 2119-20. Thus, the PHC intervenors’ attempt to

distinguish this case from the numerous instances where courts have found

third party standing for abortion physicians fails.

      This case is in line with decades of Supreme Court and Eighth Circuit

precedent that allow abortion providers to sue to defend the rights of their

patients. PHC intervenors point to no legal precedent or distinguishing facts

that indicate otherwise. Thus, Planned Parenthood has standing to bring this

suit and the court has jurisdiction to hear it.

II.   Whether to Dissolve What Remains of the Injunction

      A.    Procedural Background

      In 2011, the South Dakota Legislature passed the act at issue here,

House Bill 1217 (HB 1217). The act is codified, following legislative

amendments, at SDCL §§ 34-23A-53 through 34-23A-62. The court initially

enjoined from taking effect all sections of the act except for section 5 (now

SDCL § 34-23A-58, establishing registries of pregnancy help centers),

subsection 1 of section 7 (now SDCL § 34-23A-53(1), defining pregnancy help

center), and subsection 5 of section 9 (now SDCL § 34-23A-61(5), stating

patients may not waive the act’s requirements). Docket 39.

      Following joint motions by the parties due to changes in the facts and

law, the court later dissolved all provisions of the injunction except as to three

portions of the law. See Dockets 82, 129. The first portion that remains

enjoined, SDCL § 34-23A-56(3), states that prior to scheduling an abortion, a

physician must:


                                         5
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 6 of 30 PageID #: 7457




      [P]rovide [the pregnant woman] with written instructions that set
      forth the following:

      (a) That prior to the day of any scheduled abortion the pregnant
      mother must have a consultation at a pregnancy help center at
      which the pregnancy help center shall inform her about what
      education, counseling, and other assistance is available to help the
      pregnant mother keep and care for her child, and have a private
      interview to discuss her circumstances that may subject her
      decision to coercion;

      (b) That prior to signing a consent to an abortion, the physician shall
      first obtain from the pregnant mother, a written statement that she
      obtained a consultation with a pregnancy help center, which sets
      forth the name and address of the pregnancy help center, the date
      and time of the consultation, and the name of the counselor at the
      pregnancy help center with whom she consulted[.]

The second enjoined portion, SDCL § 34-23A-59, states: 1

      A pregnancy help center consultation required by §§ 34-23A-53 to
      34-23A-59.2, inclusive, shall be implemented as follows:

      (1) The pregnancy help center shall be permitted to:

      (a) Interview the pregnant mother to determine whether the
      pregnant mother has been subject to any coercion to have an
      abortion, or is being pressured into having an abortion;

      (b) Provide counseling in connection with any coercion or pressure;

      (c) Inform the pregnant mother in writing or orally, or both, of the
      counseling, education, and assistance available to the pregnant
      mother to assist her in maintaining her relationship with her unborn
      child and in caring for the child through the pregnancy help center
      or any other organization, faith-based program, or governmental
      program;

      (d) Provide a statement orally and in writing to the pregnant mother
      that “an abortion will terminate the life of a whole, separate, unique,
      living human being,” and provide counseling in lay terms that

1 SDCL § 34-23A-59 was modified twice after the court’s 2011 order, in 2016
(2016 S.D. Sess. Laws ch. 179 § 3) and 2018 (2018 S.D. Sess. Laws ch. 205
§ 16). This text represents the law in its current form. Changes to the law and
their impact on the 2011 injunction order are discussed below.
                                        6
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 7 of 30 PageID #: 7458




      explain this disclosure, and to ascertain that the pregnant mother
      understands this disclosure, and for the purpose of this disclosure,
      the definition of human being found in subdivision 34-23A-1(4)
      applies; and

      (e) Provide statements orally and in writing setting forth the
      disclosures required by subsections 34-23A-10.1(1)(c) and (d) and
      provide counseling in lay terms that explain those disclosures. The
      pregnancy help center may, if it deems it appropriate, discuss
      matters pertaining to adoption;

      (2) The pregnancy help center, its agents, or employees may not:

      (a) Discuss with any pregnant mother religion or religious beliefs,
      either of the mother or the counselor, unless the pregnant mother
      consents in writing;

      (b) Discuss the physical or psychological risks to a woman posed by
      an abortion. However, if, during the mandatory pregnancy help
      center consultation interview, the pregnant mother requests the
      opportunity to discuss the risks of an abortion with pregnancy help
      center personnel, the pregnancy help center may schedule a
      separate and distinct appointment for the pregnant mother to meet
      with a physician for the purpose of discussing the physical and
      psychological risks of abortion. Any requests shall be evidenced in
      writing signed by the pregnant mother;

      (3) The pregnancy help center is under no obligation to communicate
      with the abortion provider in any way, and is under no obligation to
      submit any written or other form of confirmation that the pregnant
      mother consulted with the pregnancy help center. The pregnancy
      help center may voluntarily provide a written statement of
      assessment to the abortion provider, whose name the woman shall
      give to the pregnancy help center, if the pregnancy help center
      obtains information that indicates that the pregnant mother has
      been subjected to coercion or that her decision to consider an
      abortion is otherwise not voluntary or not informed. The physician
      shall make the physician's own independent determination whether
      or not a pregnant mother's consent to have an abortion is voluntary,
      uncoerced, and informed before having the pregnant mother sign a
      consent to an abortion. The physician shall review and consider any
      information provided by the pregnancy help center as one source of
      information, which in no way binds the physician, who shall make
      an independent determination consistent with the provisions of §§
      34-23A-53 to 34-23A-59.2, inclusive, the common law
      requirements, and accepted medical standards;
                                       7
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 8 of 30 PageID #: 7459




      (4) Any written statement or summary of assessment prepared by
      the pregnancy help center as a result of counseling of a pregnant
      mother as a result of the procedures created by §§ 34-23A-53 to 34-
      23A-59.2, inclusive, may be forwarded by the pregnancy help center,
      in its discretion, to the abortion physician. If forwarded to the
      physician, the written statement or summary of assessment shall be
      maintained as a permanent part of the pregnant mother's medical
      records. Other than forwarding such documents to the abortion
      physician, no information obtained by the pregnancy help center
      from the pregnant mother may be released, without the written
      signed consent of the pregnant mother or unless the release is in
      accordance with federal, state, or local law;

      (5) Commencing on September 1, 2016, the counseling authorized
      pursuant to this section shall be conducted in accordance with the
      Uniform Policy and Procedures Guidelines developed and
      promulgated by the South Dakota Association of Registered
      Pregnancy Help Centers and adopted in 2015.

      Nothing in §§ 34-23A-53 to 34-23A-59.2, inclusive, may be
      construed to impose any liability upon a pregnancy help center.
      However, the failure of a pregnancy help center to comply with the
      conditions of § 34-23A-58.1, 34-23A-59.1 or this section for being
      authorized to provide the pregnancy help center counseling, if
      uncorrected, may result in the Department of Health removing the
      pregnancy help center from the state's registry of pregnancy help
      centers.

The third enjoined provision is that portion of SDCL § 34-23A-61(4) that is in

italics, and states:

      (4) The pregnant mother has a right to rely upon the abortion doctor as
      her source of information, and has no duty to seek any other source of
      information, other than from a pregnancy help center as referenced in
      §§ 34-23A-5b and 34-23A-57, prior to signing a consent to an abortion[.]

      In the 2011 order granting preliminary injunction, the court performed

an analysis under the factors laid out in Dataphase Sys., Inc. v. C L Sys., Inc.,

640 F.2d 109 (8th Cir. 1981) and determined that injunction of the pregnancy

help center requirement was appropriate under existing law and the facts


                                        8
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 9 of 30 PageID #: 7460




before the court. See Docket 39 at 4-61. This order was not appealed. PHC

intervenors and state defendants now move to dissolve the injunction as to

SDCL § 34-23A-59 and SDCL § 34-23A-56(3), citing alleged “overwhelming”

changes of circumstances since the court issued the 2011 injunction. Docket

205 at 14.



      B.     Analysis

      A preliminary injunction’s purpose is to preserve the status quo until the

merits of an action are resolved. Dataphase Sys., Inc., 640 F.2d at 113. In

determining whether to grant a preliminary injunction, the court considers “(1)

the threat of irreparable harm to the movant; (2) the state of balance between

this harm and the injury that granting the injunction will inflict on other

parties litigant; (3) the probability that the movant will succeed on the merits;

and (4) the public interest.” Id. at 114. “A party seeking modification or

dissolution of an injunction bears the burden of establishing that a significant

change in facts or law warrants . . . dissolution of the injunction.” Sharp v.

Weston, 233 F.3d 1166, 1170 (9th Cir. 2000); cf. Rufo v. Inmates of Suffolk

Cnty. Jail, 502 U.S. 367, 383 (1992) (party moving for “modification of a

consent decree bears the burden of establishing that a significant change in

circumstances warrants revision”).

      The court may determine whether to dissolve the injunction based on

what is “equitable in light of subsequent changes in the facts or the law, or for

any other good reason.” Movie Sys., Inc. v. MAD Minneapolis Audio Distribs.,

                                        9
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 10 of 30 PageID #: 7461




 717 F.2d 427, 430 (8th Cir. 1983). Whether to dissolve a preliminary injunction

 is within the district court’s discretion. See Waste Mgmt., Inc. v. Deffenbaugh,

 534 F.2d 126, 129 (8th Cir. 1976). Because this motion asks the court to

 dissolve the preliminary injunction due to changed law and facts—and is not

 an appeal of the original injunction or a motion for reconsideration—the court

 reviews whether dissolving the remaining injunction is “equitable in light of

 subsequent changes in the facts or the law, or for any other good reason.”

 Movie Sys., Inc., 717 F.2d at 430. 2 PHC intervenors and state defendants bear

 the burden of showing that changed facts or law merit dissolution of the

 remaining injunction.

              1.    Success on the Merits: Due Process and Equal Protection

       The court first addresses the PHC intervenors’ assertion that “Due

 Process requires” the state to mandate counseling before a woman receives an

 abortion. Docket 205 at 16; Docket 351 at 9-16. This argument was not raised

 during the original preliminary injunction briefing because PHC intervenors did

 not move to intervene until after the injunction was granted.

       The Due Process Clause of the Fourteenth Amendment protects against

 “the deprivation by state action of a constitutionally protected interest in ‘life,




 2PHC intervenors and state defendants urge the court to “revisit” existing
 precedent, specifically Roe v. Wade, 410 U.S. 113 (1973) and related United
 States Supreme Court and Eighth Circuit cases that recognize a pregnant
 woman’s right to access abortion. Docket 271 at 3. The court declines to do so
 and treats all relevant Eighth Circuit and Supreme Court case law as binding.
 The court considers only changes to the relevant precedent since 2011 and
 does not consider the correctness of higher courts’ decisions.
                                          10
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 11 of 30 PageID #: 7462




 liberty, or property’ . . . without due process of law.” Zinermon v. Burch, 494

 U.S. 113, 125 (1990). The protections of the Fourteenth Amendment are

 triggered by state action. See, e.g., Santosky v. Kramer, 455 U.S. 745, 747-48

 (1982) (“Before a State may sever completely and irrevocably the rights of

 parents in their natural child, due process requires that the State support its

 allegations by at least clear and convincing evidence.”); Lugar v. Edmondson Oil

 Co., Inc., 457 U.S. 922, 924 (1982) (“Because the [Fourteenth] Amendment is

 directed at the States, it can be violated only by conduct that may be fairly

 characterized as ‘state action.’ ”); S.S. v. McMullen, 225 F.3d 960, 962 (8th Cir.

 2000) (en banc) (“[T]he constitutional right to be free from bodily harm is a

 right secured only against state actors, not against private ones: The purpose

 of the fourteenth amendment ‘was to protect the people from the State, not to

 ensure that the State protected them from each other.’ ” (quoting DeShaney v.

 Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 196 (1989))). There is no

 state action present when a pregnant woman terminates her pregnancy at a

 Planned Parenthood clinic. Thus, the Due Process Clause does not apply and

 the State is not required to provide any due process protections to a woman

 before she undergoes an abortion at a Planned Parenthood clinic.

       PHC intervenors argue that the State “expressly authorizes” abortions via

 its statutory scheme and that the statutory scheme constitutes “state action.”

 Docket 351 at 14-15. Mere “authorization” via statute does not amount to state

 action. The existence of a statute authorizing abortion cannot be “fairly

 characterized as ‘state action.’ ” Lugar, 457 U.S. at 924. The due process rights

                                         11
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 12 of 30 PageID #: 7463




 of a woman are not implicated when she consults with a doctor at Planned

 Parenthood and the State is not required to implement procedural safeguards

 consistent with due process. 3

       PHC intervenors argue that Due Process protections apply here because

 they apply in an adoption proceeding, where the State, via a court order, severs

 a parent’s rights to associate with and care for their child. Santosky, 455 U.S.

 at 747-48. A court order is a state action under the Fourteenth Amendment.

 Cf. Shelley v. Kraemer, 334 U.S. 1, 14 (“That the action of state courts and of

 judicial officers in their official capacities is to be regarded as action of the

 State within the meaning of the Fourteenth Amendment, is a proposition which

 has long been established by decisions of this Court.”). In an abortion

 procedure at a Planned Parenthood clinic, unlike in an adoption proceeding, no

 court order authorizes the abortion. Thus, there is no state action.

       PHC intervenors also style their argument regarding adoption counseling

 as an Equal Protection claim, alleging that women terminating their parental

 rights via adoption enjoy greater protection in the form of mandatory

 counseling than do women terminating those rights via abortion. See Docket

 205 at 46-48. South Dakota law requires that, before a birth parent “petition[s]

 the court for the voluntary termination of parental rights,” the parent must


 3 PHC intervenors urge the court to address the “tension” between a woman’s
 right to maintain a relationship with her child and her right to obtain an
 abortion and note that no court has yet addressed this tension. Docket 351 at
 16-17. No court has addressed this “tension” because it is not a tension at all.
 A woman’s right to maintain a relationship with her child free from state
 interference is not in tension with her right to obtain an abortion free from
 state interference.
                                           12
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 13 of 30 PageID #: 7464




 obtain “counseling regarding the termination.” SDCL § 25-5A-22. As discussed

 above, the rights terminated in an adoption proceeding are terminated by the

 State through a court order. Unlike in a court-ordered adoption proceeding, the

 State does not terminate parental rights in an abortion. While those who are

 similarly situated must be treated alike, F.S. Royster Guano Co. V. Virginia, 253

 U.S. 412, 415 (1920), a woman whose parental rights are being terminated by

 state action is not similarly situated to one who chooses to terminate those

 rights via abortion of an unborn child at a private clinic. Thus, the court finds

 PHC intervenors unlikely to succeed on the merits of their equal protection

 claim.

                2.    Success on the Merits: First Amendment

          In the 2011 injunction order, the court analyzed the pregnancy help

 center requirement under the strict scrutiny standard articulated in Wooley v.

 Maynard, 430 U.S. 705, 715-16 (1977), and found that the requirement

 “implicate[d] First Amendment protections” and was not “narrowly tailored to

 serve a compelling state interest.” Docket 39 at 7-16 (quoting Planned

 Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 733 (8th Cir. 2008) (en

 banc)). The court thus found that Planned Parenthood was likely to succeed on

 the merits of its First Amendment challenge to the pregnancy help center

 requirement.

                      a.    Whether strict scrutiny applies

          PHC intervenors and state defendants argue that strict scrutiny is not

 the appropriate standard here, because the pregnancy help center requirement

                                          13
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 14 of 30 PageID #: 7465




 arises in the context of informed consent to a medical procedure. See Docket

 205 at 51-52; Docket 271 at 31-34; Docket 351 at 21. “ ‘[A] requirement that a

 doctor give a woman certain information as part of obtaining her consent to an

 abortion’ implicates a physician’s First Amendment right not to speak, ‘but

 only as part of the practice of medicine, subject to reasonable licensing and

 regulation by the State.’ ” Rounds, 530 F.3d at 733 (quoting Casey, 505 U.S. at

 884); see also Nat’l Inst. of Fam. & Life Advocs. v. Beccera, 138 S. Ct. 2361,

 2373 (2018). Where a physician is “merely [] required to give ‘truthful,

 nonmisleading information’ relevant to the patient’s decision to have an

 abortion,” there is no violation of the physician’s First Amendment right not to

 speak and the court need not determine whether the requirement is narrowly

 tailored to serve a compelling interest, as required by the strict scrutiny test in

 Wooley. Rounds, 530 F.3d at 733 (quoting Casey, 505 U.S. at 882).

       Here, the pregnancy help center requirement does not simply require a

 licensed physician to give a patient truthful, nonmisleading information

 relevant to the abortion decision. The pregnancy help center requirement

 implicates the pregnant woman’s right not to speak, and requires her to

 disclose deeply personal information about her pregnancy to the pregnancy

 help center, along with her name and identifying information. The mandated

 counseling session implicates more than speech incidental to informed consent

 to abortion. See Nat’l Inst. of Fam. & Life Advocs., 138 S. Ct. at 2373. No case

 in the Eighth Circuit or Supreme Court has held a woman’s compelled




                                         14
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 15 of 30 PageID #: 7466




 speech—rather than a licensed medical provider’s—to any standard lower than

 strict scrutiny. The court continues to apply strict scrutiny here.

                    b.    Whether the pregnancy help center requirements
                          continue to implicate free speech

       Under the strict scrutiny standard laid out in Wooley, the court first

 determines if the pregnancy help center requirement implicates a woman’s free

 speech rights. Wooley, 430 U.S. at 715-16. The court reasoned in the 2011

 injunction order that the pregnancy help center requirement compelled a

 pregnant woman to speak, implicating her speech rights, because it mandates

 her to “have a private interview to discuss her circumstances,” which

 “necessarily requires questions and answers.” Docket 39 at 9 (emphasis in the

 original). Even if the pregnancy help center requirement did not require a

 woman to speak during the interview itself, the court found that “the

 requirements on their face compel a patient to not only disclose that she is

 pregnant and is seeking an abortion, but also to disclose the name of her

 abortion physician . . . .” Id. at 10; see SDCL § 34-23A-59(4). Those compelled

 disclosures, the court found, implicate the protections of the Free Speech

 Clause. Id. at 10 (citing Hurley v. Irish-Am. Gay, Lesbian, & Bisexual Grp. of

 Bos., 515 U.S. 557, 573-74 (1995)).

       Amendments to the pregnancy help center requirement since the 2011

 injunction order do not ameliorate, but instead compound, the ways in which

 the pregnancy help center requirement implicates a pregnant woman’s speech.

 The 2012 amendments increased the scope of counseling appointments,



                                         15
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 16 of 30 PageID #: 7467




 adding the ability for counselors to screen whether a woman seeking an

 abortion has been subjected to “pressure,” in addition to coercion. 2012 S.D.

 Sess. Laws ch. 186 § 7. That amendment broadens the scope of the counseling

 session and increases the personal issues that a woman may be asked to

 discuss.

       The 2016 amendments mandate that pregnancy help center counseling

 be conducted in accordance with the Uniform Policy Procedures and Guidelines

 promulgated by the South Dakota Association of Registered Pregnancy Help

 Centers. 2016 S.D. Sess. Laws ch. 179 § 3. Those guidelines, in turn, require

 that before making an appointment, a pregnant woman give the center “her

 name, telephone number, name of the physician who referred her, and the

 address or location of the physician who referred her.” Docket 246-2 at 25.

       The “1217 intake form”—which pregnancy help staff are required to fill

 out in its entirety—also must include “sufficient space to record the following

 information:”

       1. The reason for the phone call and the services sought by the
              woman;
       2. Full name of the client;
       3. A client identification number . . . ;
       4. Client’s telephone number and address;
       5. Whether the 1217 client needs a translator during the
              counseling session, and, if so, which language she speaks;
       6. A provision by which she either gives or declines permission to
              call her at the telephone number provided;
       7. Date of birth;
       8. Whether she has tested positive for pregnancy;
       9. Marital status;
       10. Whether she has already had a sonogram, and if so, where;
       11. First day of last menstrual period, number of weeks gestation,
              if known, or due date, if known;


                                        16
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 17 of 30 PageID #: 7468




       12. Whether she has been referred to a pregnancy help center by a
              physician with whom she met to have an abortion? Is she
              seeking consultation because an abortion doctor told her
              she must do so; [and]
       13. If so, the identity of the abortion provider . . . .

 Docket 246-2 at 28-29. Even without contemplating the speech a pregnant

 woman would be compelled to divulge during a pregnancy help center

 interview, the pre-interview requirements alone demonstrate that the

 pregnancy help center requirement compels a pregnant woman to speak.

 During the interview itself, it is likely the pregnancy help center counselor

 would probe further into deeply personal issues, including how the pregnant

 woman’s parents reacted to her pregnancy, what “her boyfriend sa[id]” when

 informed about the pregnancy, and what advice friends had given her. Docket

 322-1 at 8, 15; Docket 322-2 at 8, 15.

       PHC intervenors and state defendants identify no changed law or fact

 that would result in the pregnancy help center requirement ceasing to

 implicate pregnant women’s free speech rights, and changes to the law

 exacerbate its effect on a woman’s speech rights. Thus, the pregnancy help

 center requirement continues to implicate pregnant women’s free speech rights

 and the court moves to the next prong of the Wooley test.

                    c.    Whether pregnancy help center requirement is
                          narrowly tailored to achieve a compelling state
                          interest

       In the order granting preliminary injunction, the court acknowledged the

 “compelling state interest in protecting a woman from being forced against her

 will to have an abortion” and assumed without deciding that that interest was


                                          17
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 18 of 30 PageID #: 7469




 the true goal behind the pregnancy help center requirement. Docket 39 at 12. 4

 The court found, however, that the pregnancy help center requirement is not

 narrowly tailored towards achieving that interest. Id. at 12-16. The court

 identified “several less restrictive alternatives that are equally capable of

 informing the pregnant woman” to prevent her from being coerced to have an

 abortion. Id. at 13 (citing Reno v. Am. C. L. Union, 521 U.S. 844, 874 (1997)

 (holding that a statute was not narrowly tailored because there were “less

 restrictive alternatives [that] would be at least as effective in achieving the

 legitimate purpose that the statute was enacted to serve”).




 4 State defendants and PHC intervenors submitted a deluge of evidence to show
 how urgent and compelling the state’s interest is in preventing coerced
 abortions. See Dockets 206-270; 272; 275-277; 352-365. Most of these filings
 are either not related to South Dakota and Planned Parenthood’s operation in
 South Dakota and thus are not relevant to practices at abortion providers in
 the state, or are about events that occurred before the court’s 2011 injunction
 order and thus do not present a change in circumstances. See, e.g., Docket 275
 (abortion clinic in St. Paul, Minnesota); Docket 207 (abortion performed in
 2005); Docket 209 (abortion performed in 1994); Docket 218 (abortion clinic in
 Overland Park, Kansas); Docket 233 (abortion performed in New Jersey in
 2001); Dockets 267-2 to 267-50 (excerpts from depositions taken in 2006);
 Dockets 211, 212, 213, 214 (Planned Parenthood’s Bryan, Texas; Chapel Hill,
 North Carolina; Sherman, Texas; and Tampa, Florida clinics); Docket 216
 (abortion that took place over 20 years ago and employment experience at the
 Planned Parenthood clinic of St. Louis, Missouri); Docket 215 (training of the
 National Abortion Federation that took place in 1996); Docket 302 (Planned
 Parenthood clinic in Sioux City, Iowa). One affidavit describes a coerced
 abortion in South Dakota in 2012, but Planned Parenthood disputes that its
 clinic failed to follow appropriate protocol with that patient. See Dockets 206,
 347. Even assuming Planned Parenthood did fail to screen for coercion in that
 case, the court’s analysis does not change. The court in 2011 acknowledged
 that the state has a compelling interest in preventing coerced abortions and
 continues to assume so here.
                                          18
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 19 of 30 PageID #: 7470




       For example, SDCL § 34-23A-10.1 continues to require that before an

 abortion, disclosure must be made to a woman about resources available to

 her. While state defendants assert that the written materials are “no substitute

 for, or alternative to, in person, individualized counseling,” the state does not

 explain why counseling must be mandatory for all women who choose abortion,

 rather than an available option for women who choose to receive counseling.

 Docket 271 at 13.

       State defendants assert that the pregnancy help center requirement is

 narrowly tailored because Planned Parenthood “cannot be trusted” to comply

 with mandatory counseling and disclosure laws, and thus the State must

 require counseling at a third-party pregnancy help center before a woman may

 receive an abortion. Docket 271 at 12. But the State’s own inspecting body, the

 South Dakota Department of Health (SDDOH), has never found Planned

 Parenthood deficient in its facilities or noncompliant with regulations. 5 Docket

 325 ¶¶ 14-15, 17. The State provides no reason that a woman who is

 adequately informed of the existence of a pregnancy help center, her access to

 printed and website materials about abortion, and a host of other disclosures

 required by SDCL § 34-23A-10.1 cannot decide to voluntarily seek counseling

 from a pregnancy help center if she chooses. Id. The pregnancy help center

 requirement continues to fail to be narrowly tailored towards achieving the




 5In 2018, the SDDOH initially cited Planned Parenthood following a routine
 annual audit. Docket 325 ¶ 17. SDDOH withdrew the citation after discussion
 between Planned Parenthood and SDDOH officials regarding relevant law. Id.
                                         19
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 20 of 30 PageID #: 7471




 State’s interests. The court finds that Planned Parenthood remains likely to

 succeed on the merits of its First Amendment claim.



              3.    Success on the Merits: Undue burden

       In the order granting preliminary injunction, the court next analyzed

 whether the pregnancy health center requirement “operate[s] as a substantial

 obstacle to a woman’s choice to undergo an abortion ‘in a large fraction of the

 cases in which [it] is relevant,’ ” and is therefore invalid. Docket 39 at 17

 (quoting Planned Parenthood, Sioux Falls Clinic v. Miller, 63 F.3d 1452, 1456-58

 (8th Cir. 1995) (alteration in original) (quoting Casey, 505 U.S. at 895)). The

 undue burden framework, set forth by the plurality in Casey, was reaffirmed

 by the Supreme Court in 2016 in Whole Women’s Health. 136 S. Ct. at 2301

 “[T]here ‘exists’ an ‘undue burden’ on a woman’s right to decide to have an

 abortion, and consequently a provision of law is constitutionally invalid, if the

 ‘purpose or effect’ of the provision ‘is to place a substantial obstacle’ in the path

 of a woman seeking an abortion before the fetus attains viability.” Id. (emphasis

 in the original) (citing Casey, 505 U.S. at 878). In 2020, in June Medical

 Services, a plurality of the Court again affirmed the undue burden standard.

 140 S. Ct. at 2112-13. The court will analyze the pregnancy help center

 requirement under the undue burden standard here.

       In the 2011 injunction order, the court found that the cases where the

 pregnancy help center requirement is relevant are those cases where (1) a

 woman has chosen to undergo an abortion, and (2) she would not otherwise

                                          20
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 21 of 30 PageID #: 7472




 consult with a pregnancy help center. Docket 39 at 18-19. State defendants

 argue that the court under-counted the cases where the pregnancy help center

 requirement is relevant and that it is actually relevant when a woman is (1)

 only considering abortion and (2) has not yet received third-party counseling,

 whether or not she plans to. Id. The court determined in 2011 that the “plain

 language of the Pregnancy Help Center Requirements establish[] that a

 pregnant woman must consult with a pregnancy help center only if she

 chooses to undergo an abortion.” Id. at 18 n.9. The court also found that a

 woman who has chosen to consult with a pregnancy help center on her own

 would not be burdened by the requirement. Id. The court cited Casey, which

 held that a woman who wished to notify her husband of her intent to have an

 abortion was not included in the “relevant” cases when analyzing a statute that

 required spousal notification prior to abortion. See Casey, 505 U.S. at 894.

 State defendants have failed to show any change in the law that would call into

 question the court’s conclusion. Thus, the court continues to view the pool of

 “relevant” cases as those where a woman has (1) chosen to undergo an

 abortion and (2) would not otherwise seek pregnancy help center counseling.

       The court next found that the pregnancy help center requirement poses

 “a substantial obstacle to a woman’s choice to undergo an abortion[]” in a large

 fraction of the cases where it is relevant. Id. at 19 (quoting Miller, 63 F.3d at

 1458). The court found that women were likely to feel “humiliate[d] and

 degrade[d]” because of the requirement. Id. The “compulsive nature” of the

 requirement suggests that a woman is incapable of making the decision to have

                                          21
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 22 of 30 PageID #: 7473




 an abortion or seek counseling on her own and is “not intelligent enough” to

 make such a decision. Id.

       The parties point to no reason why the 2011 determinations by the court

 are now invalid. The pregnancy help center requirement is still compulsory.

 SDCL § 34-23A-56(3) (“[T]he physician shall [p]rovide the pregnant mother with

 [contact information] of all pregnancy help centers that are registered . . . .”;

 “[T]he pregnant mother must have a consultation at a pregnancy help center . .

 . .” (emphasis added)). The compulsive nature of the counseling requirement is

 still likely to make a woman feel “humiliate[d] and degrade[d][,]” and cause her

 to feel as if the state views her as incapable of making the decision to have an

 abortion on her own.

       Women seeking an abortion who are compelled to attend pregnancy

 health center counseling would still be “forced into a hostile environment,” and

 might be reluctant to attend counseling and choose to remain pregnant

 instead. Docket 39 at 19. The Uniform Guidelines, incorporated into law in

 2012, state as a “Fundamental Consideration” that “probably most pregnant

 mothers considering an abortion, would prefer to keep and raise their child[ren]

 . . . .” Docket 246-2 at 42. A pregnancy help center counselor enters an

 interview with a pregnant woman under the paternalistic assumption that the

 woman has not decided to seek an abortion of her own volition, but rather

 because she is unable to make a decision on her own and is subject to societal

 pressures. Pregnancy help center counselors may believe that a woman would




                                          22
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 23 of 30 PageID #: 7474




 only exercise her right to abortion if she has been “forced or manipulated into

 killing [her] own child[] . . . .” Docket 237 ¶ 4.

       Even if, as PHC intervenors and state defendants allege, the counseling

 session is ideologically neutral and the counselor him or herself expresses zero

 signs of disapproval of the pregnant woman’s choice to obtain an abortion, see

 Docket 205 at 31-32, the centers’ facilities show a clear ideological opposition

 to abortion. One pregnancy help center, intervenor Alpha Center, boasts on its

 website a “Memorial Garden for the Unborn” that offers “a place of hope and

 recovery for women and families who are suffering the aftermath of abortion.”

 Docket 322-4; Memorial Garden for the Unborn, Alpha Center,

 https://alphacenterfriends.com/memorial-garden (last visited July 29, 2021).

 Alpha Center’s memorial garden claims that women who have had an abortion

 must seek “forgiveness and redemption.” Id. This evinces Alpha Center’s

 ideological opposition to abortion: the assumption that abortion, coerced or

 not, results in an “aftermath” and period of mourning and necessary

 “forgiveness and redemption” shows that Alpha Center considers abortion,

 coerced or not, immoral. A pregnant woman would be subjected to that

 messaging by merely attending a mandatory interview at Alpha Center’s

 facility. “[A] woman will likely be unwilling to actually consult with a pregnancy

 help center because she will fear being ridiculed, labeled a murderer, and

 subjected to anti-abortion ideology . . . .” Docket 39 at 20. Intervenors and

 state defendants have not shown any factual change that would alter that

 conclusion.


                                           23
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 24 of 30 PageID #: 7475




       Further, a pregnant woman required to attend counseling with a

 pregnancy help center might be concerned about the privacy of the sensitive

 information she is required to disclose. She might fear repeated contact from

 the pregnancy help center even after her counseling appointment, because the

 Uniform Guidelines now require that a copy of her photo ID be kept in her file

 by the center. Docket 246-2 at 40-41. And as the court stated in the initial

 order granting preliminary injunction, she may believe, “rightly or wrongly, that

 her decision to have an abortion could become public information.” Docket 39

 at 21. Amendments to the help center requirement have made modest

 improvements to a woman’s privacy rights, but the privacy protections at a

 pregnancy help center still fall far below those at a medical clinic like Planned

 Parenthood. Under the Health Insurance Portability and Accountability Act of

 1996 (HIPAA), an improper disclosure of confidential patient information by a

 medical provider can result in substantial civil monetary penalties even when

 the entity “did not know and, by exercising reasonable diligence, would not

 have known” about the disclosure. 45 C.F.R. § 160.404(b)(2)(i).

       While the Uniform Guidelines require that “the spirit and requirements of

 HIPPA [sic] shall be employed by the pregnancy help center,” the act provides

 no civil enforcement mechanism for improper disclosures by pregnancy health

 centers, whether intentional, reckless, or negligent. Docket 246-2 at 34; SDCL

 § 34-23A-59; see generally Docket 246-2. Alpha Center has chosen to

 voluntarily comply with HIPAA in some regards, but voluntary compliance

 offers little to assure a pregnant woman that her data is secure. See Docket


                                         24
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 25 of 30 PageID #: 7476




 352-1. And while the 2012 amendments to the act made it a Class 2

 Misdemeanor to “knowingly and intentionally release[] any information

 obtained during any consultations resulting from [the pregnancy help center

 requirement], under circumstances not in accord with the confidentiality

 provisions required by [the act][,]” SDCL § 34-23A-59.2, that penalty is limited

 to knowing and intentional disclosures and does not protect pregnant women

 from negligent or unintentional disclosures. 2012 S.D. Sess. Laws ch. 186 § 9.

       The lack of privacy and security protections at pregnancy help centers

 places an undue burden on a woman who wishes to have an abortion. A

 woman might decide to remain pregnant rather than risk her decision to have

 an abortion being shared with someone who is not supportive of that decision.

 A pregnant woman might reasonably be concerned that, without laws in place

 to encourage strong data security, a pregnancy help center may be prone to

 inadvertent disclosures of her sensitive information and vulnerable to data

 breaches.

       The 2012 amendments marginally improved the quality of counseling

 guaranteed at a pregnancy help center, but not enough to change the undue

 burden calculation. The amendments added a requirement that pregnancy help

 centers must “ha[ve] available either on staff, or pursuant to a collaborative

 agreement, a licensed counselor, or licensed psychologist, or licensed certified

 social worker, or licensed nurse, or licensed marriage and family therapist, or

 physician, to provide the counseling related to the assessment for coercion

 . . . .” 2012 S.D. Sess. Laws ch. 186 § 4. That amendment does little to lessen


                                        25
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 26 of 30 PageID #: 7477




 the burden on a woman seeking an abortion who would not otherwise attend

 counseling: she must still submit to a counselling session, against her will, at a

 non-medical facility that is ideologically opposed to her choice to have an

 abortion. Further, the requirement does not, on its face, ensure that a qualified

 counselor assists the pregnant woman. A “licensed nurse” who specializes in

 emergency room trauma but has no experience in counseling women seeking

 abortions, under the statute, would be permitted to conduct the counseling.

       The amendments since 2011 placed an additional burden on a woman

 required to attend counseling by increasing the amount of time a woman is

 likely to be required to spend at a pregnancy help center. As incorporated in

 the 2012 amendments, the Uniform Guidelines authorize counseling on a

 broader range of topics, expanding the scope from “coercion” to both coercion

 and “pressure” from third parties. 2012 S.D. Sess. Laws ch. 186 § 7. While the

 legislature amended the definition of “coercion” following the court’s 2011 order

 that the term was unconstitutionally vague, it left “pressure” undefined,

 meaning “pressure” could cover a large swath of topics that could substantially

 lengthen the counseling session. 2012 S.D. Sess. Laws ch. 186 § 1; see Docket

 39 at 34-40. The 2018 amendments added a host of disclosures that

 counselors must provide pregnant women during the appointment, which are

 redundant with the disclosures provided by doctors and are likely to lengthen

 the counseling session. See 2018 S.D. Sess. Laws ch. 205. These amendments

 increase the burden on a woman who seeks an abortion by requiring her to

 attend a lengthier counseling appointment than the court contemplated in


                                        26
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 27 of 30 PageID #: 7478




 2011. Some women might have to take a full or half day off of work or pay for

 child care to attend a counseling session, in addition to the time needed to

 attend the consultation with Planned Parenthood and the abortion procedure

 72 hours later. That increased time, especially for women who live hours from

 the nearest Planned Parenthood clinic or pregnancy help center, contributes to

 the undue burden posed by the pregnancy help center requirement.

       Even a short delay that comes from compliance with the pregnancy help

 center requirement might push a woman past the gestational age limit at which

 she may receive an abortion. The pregnancy help center requirement does not

 include a statutory timeframe by which a pregnancy help center must schedule

 a counseling appointment: a pregnancy help center could wait as long as it

 wished, stalling for time and hampering a woman’s ability to access a pre-

 viability abortion. A woman could be prevented from receiving an abortion

 altogether because of the time she must wait to attend a counseling session.

       State defendants argue that because pregnant women do not have “a

 right to be insulated from all others” in deciding to obtain an abortion, the

 state may implement the pregnancy help center requirement. Docket 271 at 4

 (quoting Casey, 505 U.S. at 877). But Casey permits “regulations which do no

 more than create a structural mechanism by which the State . . . may express

 profound respect for the life of the unborn . . . if they are not a substantial

 obstacle to the woman’s exercise of the right to choose.” Casey, 505 U.S. at

 877. This court found that the pregnancy help center requirement is “a

 substantial obstacle to a woman’s decision to obtain an abortion,” and more


                                         27
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 28 of 30 PageID #: 7479




 than a mechanism by which the state may express its profound respect for life.

 Docket 39 at 21. “A statute which, while furthering [a] valid state interest has

 the effect of placing a substantial obstacle in the path of a woman’s choice

 cannot be considered a permissible means of serving its legitimate ends.”

 Whole Woman’s Health, 136 S. Ct. at 2306 (quoting Casey, 505 U.S. at 877).

 Changes in the law have not altered the court’s conclusion in the 2011

 injunction order that the pregnancy help center requirement places an undue

 burden on a woman seeking abortion in a large fraction of cases where it is

 relevant. Planned Parenthood is likely to succeed on the merits of its undue

 burden claim.

                    d.    Threat of irreparable harm

       In 2011, the court found that the threat of irreparable harm weighed in

 favor of granting the injunction. Docket 39 at 58-59. PHC intervenors’ sole

 argument relating to the threat of irreparable harm is that the injunction being

 lifted as to the other provisions of the act means that no harm would result

 from it being lifted as to this provision. Docket 205 at 34. The court disagrees.

 The factors that led to the parties stipulating to dissolve the other provisions of

 the 2011 injunction do not apply here.

       The state defendants argue that there is no risk of irreparable harm,

 because no harm would befall a woman considering an abortion who was

 forced into “receiving objective, non-judgmental counseling designed to . . .

 inform her decision of whether to preserve her relationship with her unborn

 child.” Docket 271 at 13. But as the court noted in 2011, “Constitutional


                                          28
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 29 of 30 PageID #: 7480




 violations, however brief, are unquestionably irreparable.” Docket 39 at 58

 (citing Kirkeby v. Furness, 52 F.3d 772, 775 (8th Cir. 1995) (“The loss of First

 Amendment freedoms, for even minimal periods of time, unquestionably

 constitutes irreparable injury.”)). The threat of irreparable harm weighs in favor

 of continuing the preliminary injunction.

                    e.     Balance of the harms

        In the 2011 injunction order, the court found that if the preliminary

 injunction was improperly denied, “many women will have been denied their

 right to free speech and effectively forced against their will to remain pregnant

 until they give birth.” Docket 39 at 59. If the preliminary injunction turned out

 to have been improperly granted, “defendants will have been wrongly prevented

 from carrying out their official duties.” Id. at 60. The court found, after

 balancing the harm, that the balance of the harms weighed in favor of granting

 the preliminary injunction. Id. at 60. Because the court has found that Planned

 Parenthood remains likely to succeed on the merits of its First Amendment

 claim, the balance of the harms has not changed.

                    f.     Public Interest

       The court remains convinced that the pregnancy help center requirement

 is likely unconstitutional. There remains a public interest in protecting

 women’s constitutional rights to access abortion and to free speech. This factor

 continues to weigh in favor of maintaining the preliminary injunction.




                                          29
Case 4:11-cv-04071-KES Document 374 Filed 08/20/21 Page 30 of 30 PageID #: 7481




                                   CONCLUSION

       No legal or factual change since the court’s preliminary injunction in

 2011 warrants dissolution of the preliminary injunction of the pregnancy help

 center requirement. It continues to likely infringe on women’s right to free

 speech secured in the First Amendment, and it presents an undue burden on a

 woman’s right to access abortion. The remaining Dataphase factors continue to

 weigh in favor of injunction.

       Thus, it is

       ORDERED that the motion to dissolve what remains of the preliminary

 injunction is denied. The injunction as laid out in the court’s order at Docket

 129 remains in effect. It is further

       ORDERED that the motion to expedite (Docket 300) is denied as moot.

 DATED August 20, 2021.

                                        BY THE COURT:



                                        /s/ Karen E. Schreier
                                        KAREN E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE




                                         30
